Case 2:21-cv-03285-CAS-KK Document 4 Filed 04/15/21 Page 1 of 4 Page ID #:75



 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       EVA RODRIGUEZ,                                  No. 2:21–cv–0066–KJM–CKD PS

12                        Plaintiff,
13            v.                                         ORDER TO TRANSFER CASE

14       EDMUND D. EDELMAN CHILDREN’S
         COURT OF CALIFORNIA, et al.,
15
                          Defendants.
16
17           This case is before the court on plaintiff’s motion to proceed in forma pauperis (“IFP”)

18   with her complaint filed January 13, 2021. 1 (ECF Nos. 1-2.) See 28 U.S.C. § 1915 (authorizing

19   the commencement of an action “without prepayment of fees or security” by a person that is

20   unable to pay such fees). The undersigned declines to rule at this time on the IFP motion,

21   however, because an initial review of this action indicates that plaintiff filed this case in the

22   wrong district court. On March 29, 2021, the court ordered plaintiff to show cause within 14 days

23   why this action should not be dismissed without prejudice or transferred to the U.S. District Court

24   for the Central District of California, where venue would be proper, under 28 U.S.C. § 1406(a).

25   (ECF No. 3.) That deadline has passed without a response from plaintiff. Accordingly, the

26   undersigned now orders this action transferred to the Western Division of the U.S. District Court

27
     1Because plaintiff is representing herself, this action proceeds before the undersigned pursuant to
28   Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).
                                                         1
Case 2:21-cv-03285-CAS-KK Document 4 Filed 04/15/21 Page 2 of 4 Page ID #:76



 1   for the Central District of California. 2
 2           Plaintiff brings this 18-count complaint against some 14 defendants, challenging the
 3   removal of two of her minor children from her custody and their placement in foster homes and in
 4   their father’s home for the last several years. (ECF No. 1.) Plaintiff primarily challenges the
 5   prosecution and outcome of the separation proceedings that took place from 2017 through 2019 in
 6   the Edmund D. Edelman Children’s Court, a division of the Los Angeles County Superior Court.
 7   Among the named defendants are the Children’s Court; senior officials of California and Los
 8   Angeles human services agencies; the Los Angeles County Department of Children and Family
 9   Services (“DCFS”); and several DCFS social workers and supervisors involved in her children’s
10   case. (Id. at 1-2, 9-10.)
11           Plaintiff states that the events at issue occurred “mainly in the Los Angeles, Riverside
12   County,” where her children were placed in various foster homes, and that venue is proper in
13   “this Judicial District” because a substantial part of the events or omissions giving rise to her
14   claim “occurred in the Central District of California.” (Id. at 10.) Based on these statements and
15   the complaint’s factual allegations, it appears that plaintiff meant to file this suit in the Central
16   District of California but instead filed suit in the Eastern District of California. As plaintiff seems
17   to acknowledge, this judicial district—the Eastern District of California—is not a proper venue
18   for this case.
19           Defects in venue may be raised by the court on its own where the defendant has not yet
20   responded to the complaint and the time for doing so has not run. See Costlow v. Weeks, 790
21   F.2d 1486, 1488 (9th Cir. 1986) (permitting courts to transfer case on its own initiative, “so long
22   as the parties are first given the opportunity to present their views on the issue”). Venue in a civil
23   action is generally proper in (1) a judicial district where any defendant resides, if all defendants
24
     2 Because a transfer of venue under 28 U.S.C. § 1406(a) or § 1404(a) “is not dispositive of all
25   federal proceedings and instead specifically enables a plaintiff to continue the suit in another
26   federal district,” the undersigned has authority pursuant to 28 U.S.C. § 636(b)(1)(A) to issue a
     transfer order, rather than a report and recommendation, even without consent to magistrate
27   jurisdiction. Hudson v. Diversified Consultants, Inc., No. 6:16-CV-01252-TC, 2016 WL
     6434971, at *1 n.1 (D. Or. Oct. 25, 2016); see Pavao v. Unifund CCR Partners, 934 F. Supp. 2d
28   1238, 1241 n.1 (S.D. Cal. 2013).
                                                        2
Case 2:21-cv-03285-CAS-KK Document 4 Filed 04/15/21 Page 3 of 4 Page ID #:77



 1   reside in the same State in which the district is located, (2) a judicial district in which a substant ial
 2   part of the events or omissions giving rise to the claim occurred , or (3) a judicial district in which
 3   any defendant is subject to personal jurisdiction at the time the action is commenced, if there is no
 4   district in which the action may otherwise be brought. 28 U.S.C. § 1391(b).
 5           Although it is plausible that all defendants reside in California within the meaning of
 6   § 1391(b)(1), no defendant is alleged to reside in the Eastern District of California. All the
 7   entities plaintiff names as defendants—ranging from the Children’s Court, to DCFS, to the City
 8   of Whittier Police Department—are located in counties that fall within the Central District of
 9   California. Plaintiff does not allege where any of the individual defendants reside, but nearly all
10   of them are employees of Los Angeles County agencies. Two of the named defendants are (or
11   were) California state officials for whom plaintiff lists business addresses in Sacramento, which is
12   in this district. (ECF No. 1 at 2.) But neither of these defendants is mentioned anywhere in the
13   complaint besides the party identification sections, which contain no substantive allegations
14   against them.
15           As for § 1391(b)(2), none of the events or omissions giving rise to plaintiff’s claims are
16   alleged to have occurred in this district. According to plaintiff, herself, the events or omissions at
17   issue occurred “mainly” in Los Angeles and Riverside counties, which plaintiff correctly
18   identifies as falling within the Central District of California. (ECF No. 1 at 10.) And finally, this
19   district is not proper under § 1391(b)(3) because the action could have been brought in the
20   Central District of California.
21           When a case is filed in the wrong district, the district court “shall dismiss, or if it be in the
22   interest of justice, transfer such case to any district or division in which it could have been
23   brought.” 28 U.S.C. 1406(a). Even assuming venue could lie in this district, the court finds that
24   in the interest of justice the Central District of California is a more appropriate venue because the
25   pertinent events and omissions took place within that forum. See 28 U.S.C. § 1404(a) (“For the
26   convenience of parties and witnesses, in the interest of justice, a district court may transfer any
27   civil action to any other district or division where it might have been brought.”).
28   ////
                                                          3
Case 2:21-cv-03285-CAS-KK Document 4 Filed 04/15/21 Page 4 of 4 Page ID #:78



 1             Accordingly, IT IS HEREBY ORDERED that:
 2        1. This action is TRANSFERRED to the Western Division of the U.S. District Court for the
 3             Central District of California pursuant to 28 U.S.C. § 1406(a) or, in the alternative,
 4             28 U.S.C. § 1404(a);
 5        2. Plaintiff is instructed to direct any filings or inquiries related to this case to that court.
 6             Further filings in the Eastern District of California related to this case will be
 7             disregarded; and
 8        3. The Clerk of Court is directed to CLOSE this case, upon effecting the transfer.
 9   Dated: April 15, 2021
                                                          _____________________________________
10
                                                          CAROLYN K. DELANEY
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13

14   19.0066, rodr

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                           4
